Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 08/20/2019. By this application,
Claims 1-22 are pending.

Information Disclosure Statement
The IDS filed on 08/2020 is considered and initialed.

Claim Objections
Claim 18 is objected because of the following informalities: please correct “within the particular quantity of subsequent data cycles the assigned health information” to read “within the particular quantity of subsequent data cycles of the assigned health information”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over IOANNOU et al. (US 2019/0171381, hereafter IANNOU) in view of Dedrick (US 2019/0278498)
A method, comprising: (para 0069)
determining, by a controller, (disclosing a flash controller #140 include a background health checker #330 (para 0034)) latency information performed on data received by the controller; (disclosing the background health checker determines a read latency of a read operation performed on data stored a target block in NAND flash memory system #150 (paras 0022 and 0038). The disclosure of “After startup, in general operation flash controllers 140 receive read and write operations from gateway 130 that request to read data stored in NAND flash memory system 150 and/or to store data in NAND flash memory system 150” suggests that the read data is returned to the flash controller. In addition, the method uses ECC to correct any errors in the data read from the target block. That means that the ECC is performed 
assigning, based on the latency information, information corresponding to a health of a plurality of physical address locations corresponding to the data; and (disclosing calculating the health of a block based on one or more health metrics, including the read latency (para 0038). The health of the block comprises health value corresponding to the block corresponding to the read data; and the health value represents an error count (para 0040; see also figs. 4-7 and relevant texts). Thereby, calculating the health data may be considered as calculating the error count corresponding to the health of the block associated with the read data. The calculating the error count may be considered as assigning the error count corresponding to the health of the block corresponding to the read data)
taking an action involving the plurality of physical address locations based, at least in part, on the information corresponding to the health of the plurality of physical address locations corresponding to the data. (disclosing taking action to retire the block based on the health of the block and the block retirement error count limit (para 0040) 
IOANNOU recites
determining latency information performed on data received by the controller
But IOANNOU does not explicitly recite
determining latency information corresponding to one or more error correction operations performed on data received by the controller
However, Dedrick discloses a method for predicting service life of solid state storage devices (abstract), comprising a controller #212 managing “the writing (programming), reading, 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for determining read latencies of IOANNOU, to include the method for determining read latencies of Dedrick. Therefore, the combination discloses determining latency information corresponding to one or more error correction operations performed on data. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance of the SSD system (abstract, paras 0006, 0027 and 0030))

With respect to claim 2, IOANNOU recites
The method of claim 1, wherein taking an action includes: predicting an amount of wear corresponding to a physical address location of the plurality of physical address locations corresponding to the data; and (disclosing determining wear associated with the block based on the error count (para 0041))
retiring the physical address location corresponding to the data, based in part on the amount of wear predicted. (disclosing retiring the block based on the health of the block, wherein the health may include the P/E cycle count (para 0033))


The method of claim 1, wherein taking an action includes: determining that a physical address location of the plurality of physical address locations is degraded based at least in part on the latency information; and (from the rejection for claim 1, the read latency determines the health value of the block. The health value may include an error count (para 0040); thereby, the read latency may be used to determine degradation of the health value of the block (see also para 0003))  
retiring the physical address location from operation. (disclosing retiring the block (para 0033))

With respect to claim 4, IOANNOU recites
The method of claim 1, wherein taking an action includes predicting a remaining quantity of data transfer cycles left for the plurality of physical address locations, based at least in part on the latency information. (disclosing estimating the expected remaining life of the block (para 0030) based on error count corresponding to the block (para 0040). That means IOANNOU discloses predicting a remaining P/E cycle count of a block based on the predicted remaining life of the block) 

With respect to claim 6, the combination of IOANNOU and Dedrick recites
The method of claim 1, further comprising: assigning, by the controller, a first timestamp to an iteration of the error correction operation that provides a first level of error correction; and determining, by the controller, to perform a subsequent iteration of the error correction operation that provides the first level of error correction, on the data, based at least in part on the latency information determined from the first timestamp. (Dedrick, the disclosure of “The enhanced strategies generally introduce greater latencies, particularly during decoding, which results in increased read latencies and lower data throughput” (para 0035) and “An increase in the raw bit error ratio will cause an increase in error correction activity in an SSD, which may lead to use of enhanced error correction strategies capable of handling greater numbers of errors, including using read retries of the flash memory and more compute-intensive error correction coding schemes such as LDPC (Low Density Parity Code) and QSBC (Quadruple Swing-By Code)” (para 0035) suggests that the controller performs a plurality of iterations of the error correction operation of corresponding error correction coding scheme of a plurality of error correction coding schemes. Each iteration would be timed, representing a timestamp, in order to measure corresponding read latency) 

With respect to claim 7, the combination of IOANNOU and Dedrick recites
The method of claim 6, further comprising: assigning, by the controller, a second timestamp to the subsequent iteration of the error correction operation that provides the first level of error correction; and (from the rejection for claim 6, each of the iterations of corresponding error correction coding scheme; and thereby, a second timestamp associated with a subsequent iteration of the error correction operation of a first error correction coding scheme (para 0035))

With respect to claim 8, the combination of IOANNOU and Dedrick recites
The method of claim 1, further comprising: assigning, by the controller, second latency information to an iteration of the error correction operation that provides a second level of error correction, wherein the second latency information is based on a timestamp; and determining, by the controller, to perform a subsequent iteration of the error correction operation that provides the second level of error correction, on the data, based at least in part on the second latency information. (Dedrick, the disclosure of “to use of enhanced error correction strategies capable of handling greater numbers of errors, including using read retries of the flash memory and more compute-intensive error correction coding schemes” (para 0035) suggests that one of the compute-intensive error correction coding schemes may be a second level of error correction. Thereby, the process of read retries using the first level of error correction scheme (see the rejection for claim 6) may be applied to the read retries using the second level of error correction scheme)

With respect to claim 9, the combination of IOANNOU and Dedrick recites
The method of claim 8, assigning, by the controller, a different timestamp to the subsequent iteration of the error correction operation that provides the second level of error correction; and determining, by the controller, new latency information based, at least in part, on the different timestamp; and assigning the information corresponding to the health of the plurality of physical addresses, based on the new latency information determined from the different timestamp. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 9 and based on the second level of error correction scheme)

	With respect to independent claim 10, the combination of IOANNOU recites
A method, comprising: (abstract; para 0069)
monitoring, (para 0034) by a controller a health of a plurality of physical addresses corresponding to data; determining, by the controller, latency information based on iterations of an error correction operation performed on the data using an error correction component resident on the controller, (similar rejection for claim 1 is applied, mutatis mutandis, to claim 10. The functions of the flash controller #140 include performing ECC on data (para 0056))
wherein the error correction component includes multi-level error correction; (Dedrick, para 0035)
determining, by the controller, the health of the plurality of physical addresses corresponding to the data, based at least in part on the latency information; and (similar rejection for claim 1 is applied, mutatis mutandis, to claim 10)
predicting a remaining quantity of data transfer cycles left for the plurality of physical addresses, based at least in part on the latency information and the health of the plurality of physical addresses. (similar rejection for claims 2 and 4 are applied, mutatis mutandis, to claim 10)

With respect to claim 11, the combination of IOANNOU and Dedrick recites
The method of claim 10, further comprising: receiving, by the controller, latency information corresponding to the error correction operation that provides a first level of error correction; and (similar rejection for claim 6 is applied, mutatis mutandis, to claim 11)
determining, by the controller, the health of the plurality of physical addresses corresponding to the data, based on the latency information corresponding to the error correction operation that provides the first level of error correction. (similar rejection for claims 1-5 are applied mutatis mutandis, to claim 11)

With respect to claim 12, the combination of IOANNOU and Dedrick recites
The method of claim 11, further comprising: determining the remaining quantity of data transfer cycles; (similar to claim 4 is applied, mutatis mutandis, to claim 12)
performing, using the error correction component, an error correction operation that provides a second level of error correction on the data based, at least in part, on the latency information corresponding to the error correction operation that provides the first level of error correction and the health of the plurality of physical addresses corresponding to the data; and determining, by the controller, latency information corresponding to the error correction operation that provides the second level of error correction. (similar rejections for claims 6-9 are applied, mutatis mutandis, to claim 12)

With respect to claim 13, the combination of IOANNOU and Dedrick recites
The method of claim 12, further comprising: determining the remaining quantity of data transfer cycles; and (similar rejection for claim 4 is applied, mutatis mutandis, to claim 13)
performing, using the error correction component, an error correction operation that provides a third level of error correction on the data based, at least in part, on the latency information corresponding to the error correction operation that provides the second level of error correction and the health of the plurality of physical addresses corresponding to the data; and determining, by the controller, latency information corresponding to the error correction operation that provides the third level of error correction. (Dedrick, the disclosure of “using read retries of the flash memory and more compute-intensive error correction coding schemes” (para 0035) suggests that one of the compute-intensive error correction coding schemes may be a third level of error correction. The process of read retries with the first level of the error correction scheme may be applied to the read retries associated with the third level error correction scheme)

With respect to claim 14, the combination of IOANNOU and Dedrick recites
The method of claim 10, further comprising: determining the remaining quantity of data transfer cycles; (similar rejection for claim 4 is applied, mutatis mutandis, to claim 14)
refraining from performing subsequent error correction iterations based, at least in part, on the latency information, the health of the plurality of physical addresses corresponding to the data, or both; and retiring, by the controller, the plurality of physical addresses corresponding to the data based, at least in part, on the latency information, the health of the plurality of physical addresses corresponding to the data, (similar rejection for claims 1-5 are applied, mutatis mutandis, to claim 14) the remaining quantity of data transfer cycles falling below a threshold quantity of data transfer cycles, or combinations thereof. (IUANNOU, paras 0033 and 0040)

With respect to independent claim 15, IOANNOU recites
An apparatus (fig. 1A), comprising: a controller coupled to a memory device, the controller including an error correction component resident thereon, wherein the controller is configured to:  (similar to the rejection for claims 1 and 10 are applied, mutatis mutandis, to claim 15) 
perform, using the error correction component, an initial error correction operation on data corresponding to a plurality of physical address locations of the memory device; (similar rejection for claims 6-7 are applied, mutatis mutandis, to claim 15)
assign a first timestamp to the initial error correction operation; (similar rejection for claims 6-7 are applied, mutatis mutandis, to claim 15)
perform, using the error correction logic, a subsequent error correction operation; (similar rejection for claims 6-7 are applied, mutatis mutandis, to claim 15)
assign a second timestamp to the subsequent error correction operation; (similar rejection for claims 8-9 are applied, mutatis mutandis, to claim 15)
determine latency information corresponding to the initial and subsequent error correction operations, based, at least in part, on the first and the second timestamp; (similar rejection for claims 6-9 are applied, mutatis mutandis, to claim 15)
assign, based on the latency information, information corresponding to a health of the plurality of physical address locations corresponding to the data; and (similar rejection for claims 7 and 9 are applied, mutatis mutandis, to claim 15)
take an action involving the plurality of physical address locations based, at least in part, on the information corresponding to the health of the plurality of physical address locations corresponding to the data.  (similar rejection for claims 2-4 are applied, mutatis mutandis, to claim 15)

With respect to claim 16, the combination of IOANNOU and Dedrick recites
The apparatus of claim 15, wherein the latency information is associated with a residual bit error rate (RBER). (IOANNOU discloses bit error rate (BER) (para 0067); Dedrick, discloses the read latency is associated with RBER (para 0027)

	With respect to claim 17, the combination of IOANNOU and Dedrick recites
The apparatus of claim 15, wherein latency information is determined after each subsequent error correction operation, and (according to the rejections for claims 6 and 8, decoding time is determined after each subsequent error correction operation)
the health of the plurality of physical address locations is determined based in part on the latency information determined after each subsequent error correction operation. (according to the rejection for claims 7 and 9, the health of the block is determined based on corresponding ECC decoding time) 

With respect to claim 18, the combination of IOANNOU and Dedrick recites
The apparatus of claim 15, wherein the controller is further configured to: determine that the information corresponding to the health of the plurality of physical address locations is indicative of one or more of the plurality of physical address locations experiencing a failure within a particular quantity of subsequent data cycles; and retire the plurality of physical address locations based on a determined likelihood that the one or more of the plurality of physical address locations will experience the failure within the particular quantity of subsequent data cycles of the assigned health information. (similar to the rejection for claim 14 is applied, mutatis mutandis, to claim 18)

With respect to independent claim 19, the combination of IOANNOU and Dedrick recites
A system, comprising: a host; and a memory system coupled to the host, (IOANNOU, para 0017)
the memory system comprising a controller resident on the memory system, wherein the controller is configured to: (similar rejection for claim 1 is applied to claim 19) receive, from a memory device, data corresponding to an operation of the host; perform a plurality of initial error correction operations at differing respective discrete read voltages, wherein the plurality of initial error correction operations correspond to a first level of error correction on the data; (similar rejection for claim 6 is applied, mutatis mutandis, to claim 19)
determine latency information associated with performing the plurality of initial error correction operations based on a period of time between performance of respective iterations at the respective discrete read voltages; (paras 0003-0004, 0035, 0038, and 0059; see also the  rejection for claim 6)
perform at least one subsequent error correction operation that corresponds to a second level of error correction on the data based, at least in part, on the determined latency information; (similar rejection for claim 8 is applied, mutatis mutandis, to claim 19)
determine latency information associated with performing the at least one subsequent error correction operation based on a period of time consumed in performing respective error correction operations of the at least one subsequent error correction operation; (similar rejection for claims 6 and 8 are applied, mutatis mutandis, to claim 19)
determine health information for physical address locations corresponding to the data based on a quantity of subsequent error correction operations performed; and (similar rejection for claims 7 and 9 are applied, mutatis mutandis, to claim 19)
take an action involving the physical address locations based, at least in part, on the determined health information corresponding to the physical address locations. (similar rejection for claims 1-4 are applied, mutatis mutandis, to claim 19)

With respect to claim 20, the combination of IOANNOU and Dedrick recites
The system of claim 19, wherein the controller is further configured to predict a remaining quantity of data transfer cycles left for the plurality of physical addresses, based at least in part on the latency information associated with the at least one subsequent error correction operation.  (similar rejection for claims 4-5 are applied, mutatis mutandis, to claim 20)

With respect to claim 21, the combination of IOANNOU and Dedrick recites
The system of claim 20, wherein the controller is further configured to assign a quantity of remaining quantity of data transfer cycles left for the plurality of physical addresses, based at least in part on the predicted remaining quantity of data transfer cycles left for the plurality of physical addresses. (similar to the rejection for claims 1, 12, and 14 are applied, mutatis mutandis, to claim 21)

With respect to claim 22, the combination of IOANNOU and Dedrick recites
The system of claim 21, wherein the controller is further configured to retire the plurality of physical addresses after the quantity of data transfer cycles has been completed. (similar rejection for claim 14 is applied, mutatis mutandis, to claim 22)

Claim 5 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over IOANNOU et al. (US 2019/0171381, hereafter IANNOU) in view of Dedrick (US 2019/0278498), as applied to claim 4 above, in view of Kim (US 2010/0226183)
With respect to claim 5, IOANNOU recites
The method of claim 4, wherein predicting the remaining quantities of data transfer cycles includes retiring the plurality of physical address locations following a wear. (see the rejection for claim 4)
IOANNOU recites
retiring the plurality of physical address locations following a wear
But AOANNOU does not explicitly recite
retiring the plurality of physical address locations following the last data transfer cycle of the quantity of data transfer cycles
However, Kim discloses a method for increasing lifespan of a flash memory (abstract), including “If the program/erase cycle count has reached the maximum allowed value, then the 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for retiring blocks of IOANNOU, to include the method for retiring a memory sub-block of Kim. Therefore, the combination discloses retiring the plurality of physical address locations following the last data transfer cycle of the quantity of data transfer cycles. The person of ordinary skill in the art would have been motivated to apply the modification for improving data integrity and increasing lifespan of flash memories (Kim, para 0010 and abstract))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/             Primary Examiner, Art Unit 2137